Citation Nr: 1620622	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-38 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, prior to October 1, 2012.

2.  Entitlement to a rating in excess of 30 percent for DJD of the right knee, since October 1, 2012.

3.  Entitlement to a separate rating for instability of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to January 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In a December 2011 rating decision, the RO granted an increased 30 percent disability evaluation for the Veteran's DJD of the right knee following a knee replacement, effective October 1, 2012.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  

The electronic claims file contains additional documents pertinent to appeal that were associated since the RO's last readjudication of the claim without a waiver of RO jurisdiction.  These records consist of VA examination reports pertaining to the Veteran's lumbar spine and hip, and additional VA treatment records.  The VA examination reports are not pertinent to his service-connected knee disability, and the additional treatment records do not contain information sufficient for rating the Veteran's disability under the applicable diagnostic codes.  As such, there is no risk of prejudice to the Veteran from proceeding without the waiver. 



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  Prior to October 1, 2012, right knee flexion was greater than 30 degrees, extension was greater than 15 degrees, and neither subluxation nor lateral instability were shown.

2.  Since October 1, 2012, the right knee disability following knee replacement has been manifested by an intermediate degree of residual weakness, pain, and limitation of motion.  Right knee extension has been greater than 30 degrees, and the level of disability has not approximated ankylosis in flexion between 10 and 20 degrees or nonunion of the tibia and fibula with loose movement requiring a brace.

3.  Since September 17, 2014, DJD of the right knee has been manifested by moderate instability.


CONCLUSIONS OF LAW

1.  Prior to October 1, 2012, the criteria for a rating in excess of 10 percent for DJD of the right knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2015).

2.  Since October 1, 2012, the criteria for a rating in excess of 30 percent for DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2015).

3.  Since September 17, 2014, the criteria for the assignment of a separate 20 percent evaluation for moderate instability of the right knee have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In the April 2010 rating decision on appeal, the RO awarded entitlement to service connection for DJD of the right knee and assigned a 10 percent rating, effective from December 10, 2009.  The Veteran disagreed with the rating assigned and the present appeal ensued.  

In a December 2011 rating decision, the RO granted an increased 30 percent disability evaluation for the right knee, effective from October 1, 2012, following his total knee replacement.  In that decision, the RO also assigned a temporary total rating from August 31, 2011 until October 1, 2012.  Evidence dated from this period will not be considered in adjudicating the claim below since the Veteran was already receiving the maximum evaluation possible at that time.

The Veteran contends generally that the service-connected right knee disability symptoms more closely resemble the criteria for a rating in excess of 10 percent prior to October 1, 2012, and in excess of 30 percent since that date, due to functional loss caused by his right knee.

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
	
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims (Court) has, however, held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Terms such as "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

DJD of the right knee has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  VA's rating schedule provides for ratings of 10, 20, or 30 percent where there is limitation of flexion of the leg to 45, 30, or 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The rating schedule also provides ratings of 10, 20, 30, 40, and 50 percent for limitation of extension of the leg to 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For rating purposes, a normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran underwent a knee replacement in August 2011.  Under Diagnostic Code 5055 pertaining to knee prostheses, a 100 percent disability evaluation is assigned for one year following the implantation of the prosthesis.  Thereafter, a 30 percent disability evaluation is the minimum rating assigned.  A 60 percent disability evaluation is contemplated for prosthetic replacement of a knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the knee is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.

VA's General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability, is rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above rating criteria, the Board finds that prior to October 1, 2012, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's DJD of the right knee, and since October 1, 2012, the preponderance of the evidence is against the assignment of a rating in excess of 30 percent.  However, since September 17, 2014, a separate, 20 percent rating based on instability of the right knee is warranted. 

On VA examination in March 2010, the Veteran reported right knee pain every day.  The pain ranged from 9 to 10 out of 10 in intensity.  He reported locking instability and swelling of the right knee.  On examination, flexion was to 105 degrees and extension was to 0 degrees.  The Veteran had severe pain at the end of his range of motion in flexion.  He had crepitus of the knee.  He was able to perform repetitive motion without any additional loss of motion or pain.  He had swelling of the right knee, but no warmth or redness.  There was bony hypertrophy of the knee.  He had a normal anterior drawer test, posterior drawer test, McMurray's test, and
Lachman's test.  The right knee was stable to varus and valgus stressing.  X-rays showed marked severe degenerative joint disease of the right knee, especially involving the lateral compartment, as well as a valgus deformity.

In June 2010, flexion was to 126 degrees in active motion, and 130 degrees in passive motion.  Strength testing was normal.  There was questionable lateral instability.  The Veteran's gait was normal and assistive devices were not required.  VBMS Entry 6/5/10, p. 1-2/70.

At the July 2010 hearing before the DRO, the Veteran testified to worsening knee pain and buckling of the knee.  He testified that he could no longer cut the grass or hang items up in the house.

In November 2010, the Veteran's range of motion was 0 to 100 degrees.  The knee was stable to varus and valgus stress, and instability testing was negative.  There was normal strength in the knee.  X-rays showed DJD with bone-on-bone arthritis.  VBMS Entry 3/1/11, p. 5/22.

On VA examination in September 2014, the Veteran reported undergoing a knee replacement in August 2011.  He reported ongoing pain and instability.  He used a cane to keep from falling.  He had flare-ups of pain, and was unable to kneel, walk a prolonged distance, stand for a prolonged time, or jump.  He reported difficulty bending the knee.  On examination, flexion was to 110 degrees with pain beginning at 80 degrees.  Extension was to 0 degrees with pain at 0 degrees.  The Veteran could perform repetitive use testing, but this limited flexion to 90 degrees.  Extension was not limited.  Repetitive movement caused less movement than normal, pain on movement, instability of station, and disturbance of locomotion.  Strength was normal in the knee.  There was no tenderness or pain to palpation in the joint line or soft tissues of the knee.  The examiner opined that the residuals of the right knee replacement could be characterized as, "intermediate degrees of residual weakness, pain, or limitation of motion."  While instability testing was normal, the examiner stated, "Veteran does have instability of the knee an[d] it is moderate in nat[u]re requiring him to use a cane to keep from falling when the knee intermittently gives out."  The Veteran had a 19 centimeter scar down the center of his right knee, which was not unstable or painful.  X-rays showed possible minimal suprapatellar fluid, but were otherwise unremarkable.

As the September 2014 VA examiner explicitly found that residuals of the right knee replacement included "intermediate degrees of residual weakness, pain, or limitation of motion," and did not find severe painful motion or weakness, the disability is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Under Diagnostic Code 5256, the next higher rating of 40 percent is warranted with evidence of ankylosis in flexion between 10 and 20 degrees, and under Diagnostic Code 5262, the next higher rating of 40 percent is assigned with evidence of nonunion of the tibia and fibula with loose movement requiring a brace.  The Veteran's range of motion and functional ability demonstrated on VA examination in September 2014 does not approximate the level of disability contemplated by a 40 percent rating under either of these codes.  As for Diagnostic Code 5261, extension was greater than 30 degrees on VA examination in September 2014.  As such, throughout the appeal period, motion of the right knee has not been limited to the degree necessary to assign higher ratings for the disability.  38 C.F.R. § 4.71a.  

With regard to the DeLuca factors, the Board acknowledges the evidence of pain on motion and the Veteran's functional limitations.  Despite this, the March 2010 VA examiner found that repetitive movement did not change the Veteran's range of motion.  The September 2014 VA examiner found that repetitive movement limited flexion to 90 degrees.  Extension was not affected by repetitive motion.  The examiners did not document decreased endurance or easy fatigability due to repetitive motion.  The Board thus finds insufficient medical evidence prior to or after October 1, 2012 to support that the Veteran's pain was so disabling as to actually or effectively limit knee motion to such an extent as to warrant the assignment of higher ratings under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261. 

No other diagnostic code provides a basis for the assignment of ratings in excess of 10 percent prior to October 1, 2012, or 30 percent since that date.  Disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, however, many of these diagnostic codes simply do not apply to the Veteran's service-connected knee disability.  As it is neither contended nor shown that prior to October 1, 2012, the Veteran's service-connected knee disability involved ankylosis, dislocated semilunar cartilage, or malunion or nonunion of the tibia and fibula, there is no basis for the assignment of a higher rating under Diagnostic Codes 5256, 5258, or 5262 for this time period.  See 38 C.F.R. § 4.71a.  Other diagnostic codes, specifically, Diagnostic Codes 5259 and 5263, are inapplicable because they do not offer ratings in excess of 10 percent.  Since October 1, 2012, the only diagnostic codes providing ratings in excess of 30 percent are Diagnostic Codes 5256, 5261, and 5262, which have been discussed above.

The Board also finds the criteria for a compensable rating for the Veteran's scar are not met as the scar does not involve the head, face, or neck, is not of the requisite size for a compensable rating, is not is painful or unstable, and has no disabling effects.

However, a separate, 20 percent rating is warranted for instability of the right knee since the September 17, 2014 VA examination due to the examiner's specific finding of moderate instability of the knee.  As the examiner did not specify that the instability was severe, and objective stability testing was normal, a rating higher than 20 percent is not warranted.  

While Diagnostic Code 5055 covers a range of symptoms and manifestations, it does not contemplate instability.  Therefore, an award of a separate rating under Diagnostic Code 5257 does not violate the rule against pyramiding set forth in 38 C.F.R. § 4.14.  

Additionally, this award does not violate the amputation rule set forth at 38 C.F.R. § 4.68.  The highest rating for amputation in the middle or lower third of the thigh is 60 percent.  The combined ratings for disabilities of an extremity shall not exceed the rating for the amputation at the elective level were amputation to be performed.  38 C.F.R. § 4.68 (2015).  Thus, the highest evaluation that may be assigned under the amputation rule, for the knee, is 60 percent.  Here, by application of 38 C.F.R. § 4.25, combining a 20 percent rating for instability of the right knee with the already-assigned 30 percent evaluation would not exceed 60 percent.

Prior to September 17, 2014, a separate rating for instability was not warranted.  The March 2010 VA examiner noted a normal anterior drawer test, posterior drawer test, McMurray's test, and Lachman's test.  The right knee was stable to varus and valgus stressing.  "Questionable" instability was noted in June 2010, but in November 2010, the knee was stable to varus and valgus stress, and instability testing was negative.  As such, the preponderance of the evidence is against the assignment of a separate rating based on instability prior to September 17, 2014.

In assessing the severity of the Veteran's right knee disability, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than that presently assigned.

The Board has considered whether referral an "extraschedular" rating is warranted for the Veteran's right knee disability.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe his disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected right knee disability reasonably describe and assess his disability level and symptomatology.  As the Veteran's disability picture, manifested by pain, limited motion, and instability, is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Referral for consideration of an extra-schedular evaluation is not warranted.

Additionally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total. 

The Veteran has not alleged that he is precluded from attaining or maintaining gainful employment due to his right knee disability.  While the September 2014 VA examiner noted his right knee disability would have an impact on his work, the examiner did not indicate he is precluded from securing or following gainful employment due to his right knee or other service-connected disabilities.  The record indicates the Veteran became unemployed in 2008 when he was laid off from his job as a truck driver.  However, the March 2010 VA examiner specifically stated, "it does not appear that he got laid off because of a right knee condition."  The Veteran stated his right knee did affect him at work, and would affect the types of employment he could perform, but he did not allege unemployability due to the knee.  Similarly, a February 2011 VA psychiatric examination report documents that the Veteran was laid off due to the economy, and noted, "he was not doing any heavy lifting or bending or anything like that" in his job.  At the DRO hearing, the Veteran testified that he would not be able to perform work as a truck driver, but could probably perform in other kinds of jobs.  Hearing Transcript p. 4.  Thus, while both the Veteran and VA examiners have documented some functional impact upon his ability to work due to right knee disability, there is no probative evidence that such disability completely precludes his ability to secure and follow a substantially gainful occupation.  As such, the Board finds that the issue of entitlement to a TDIU is not raised.  Id.   

For all the foregoing reasons, the Board finds no basis for the assignment of a higher rating or a staged rating under the applicable rating criteria prior to October 1, 2012 or since that date for the right knee disability.  A separate, 20 percent rating, but no higher, based on instability of the right knee is warranted from September 17, 2014, but not before that date.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against ratings higher than those just described, the doctrine is not for application.  

This decision does not leave the Veteran without recourse.  If his service-connected right knee disability should otherwise worsen in the future, he would be free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  Because service connection for the right knee disability has been granted, and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007). 
 
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The Board is further satisfied that the RO has substantially complied with its July 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ obtained updated VA treatment records, and provided a VA medical examination responsive to the inquiries posed by the Board.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  








	
	(CONTINUED ON NEXT PAGE)
ORDER

An initial rating in excess of 10 percent for DJD of the right knee prior to October 1, 2012 is denied.

A rating in excess of 30 percent for DJD of the right knee since October 1, 2012 is denied.

A separate, 20 percent rating for instability of the right knee is granted since September 17, 2014.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


